                        Case
                        Case 1:19-cr-00460-KMW
                             1:19-cr-00460-KMW Document
                                               Document 74
                                                        73 Filed
                                                           Filed 03/02/21
                                                                 03/01/21 Page
                                                                          Page 11 of
                                                                                  of 12




                                 COFFEY                 BURLINGTON
                                                            ATTORNEYS AT LAW

                                                                                             KENDALL COFFEY
                                                   March 1, 2021                    kcoffey@coffeyburlington.com
             Via CM/ECF                                                             th Bayshore Drive, Penthouse
                                                       USDC SONY                             Miami, Florida 33133
             The Honorable Kimba M. Wood               J)OCUMENT                     05·858·2900 F.305·858·5261
                                                       ELECTRO NI CALLY FILED           www.coffeyburlington.com
             United States District Judge
             Southern District of New York             DOC#:
             500 Pearl Street
                                                             ----~---
                                                       DATE FILED: 3 :=< ·~
             New York, NY 10007-1312

             RE:       United States v. Kozel, Case No . l 9-cr-460-KMW
                       Motion to Continue Sentencing                          MEMO ENDORSED
             Dear Judge Wood:

                   We write on behalf of Defendant Todd Kozel seeking a sixty-day
             continuance of the upcoming sentencing hearing scheduled to take place before
             Your Honor on March 22, 2021.

                   In late 2020, Mr. Kozel was diagnosed with metastatic pharyngeal squamous
             cell carcinoma. He recently underwent an eight-week course of radiation and
             chemotherapy treatment. As a result, he is extremely weak and has been unable to
             meet with his attorneys and accountants to prepare for sentencing. Therefore, we
             are requesting a sixty-day continuance of the sentencing hearing and corresponding
             deadline to submit the Defendant's Sentencing Memorandum.

                   Assistant United States Attorneys Louis Pellegrino and Olga Zverovich have
             no objection to this request.

                  We ask that you endorse this letter confirming the continuance.
 )e l'-fe. t"\~f\5 \ S      ~og
                             Ovf "-f.. c,\. ~
                                                  Respectfully submitted,
 Ma.~    ~s   l ~ oll ta.,+ J '~ ooa. (V\. ~
1.).1--Kl'\.D¼ f\v:,Sub M 'iSS~ i S cl~                ls/Kendall B. Coffey
bj ~J           J/. G ovL-1. t'\ (\I\.£ rvr
                                                       Kendall B. Coffey
su bW\. ,sc;f.:,,v'\    , s d- .....u h~   µj   \.P.   Counsel for 'ISGzOfmmRED:         N.Y., N.Y.   _s   1~ (c, (
                                                                          KIMBA M. WOOD
                                                                              U.S.D.J.
